Case 1:15-cr-00252-PKC-RML Document 1308 Filed 02/14/20 Page 1 of 1 PageID #: 23199

                                                                          CLIFFORD CHANCE US LLP
   C     L I    F F 0      R   D                                          31 WEST 52ND STREET
                                                                          NEW YORK, NY 10019-6131
   C H A N C E                                                           TEL +1 212 878 8000
                                                                         FAX +1 212 878 8375
                                                                         www.cliffordchance.com




  ByECF                                                                        Direct Dial:+ 1 212 878 3270
                                                                      E-mail: emie.gao@cliffordchance.com

                                                                                    February 14, 2020
  The Honorable Pamela K. Chen
  United States District Judge
  United States Courthouse
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:       United States v. Jeffrey Webb, et al., 15 Cr. 252 (PKC)


  Dear Judge Chen:

  On behalf of our client, Mr. Jeffrey Webb, we write to respectfully request that his sentencing date
  (currently March 10, 2020) be adjourned for approximately six months, to a date that is convenient
  for the Court.

  I have consulted with Assistant United States Attorney M. Kristin Mace about this request, and
  the government has no objection to the proposed adjournment.

  Thank you for your consideration.

  Respectfully submitted,

        Isl Ernie Gao
  Rijie Ernie Gao

  cc:       United States Attorney's Office, Eastern District of New York (by ECF)
